Exhibit AMENDED & RESTATED EMPLOYMENT AGREEMENT This Amended and Restated Employment Agreement (the “Agreement”), entered into and effective as of December 7, 2007 (the “Effective Date”), is by and between Orthofix Inc., a Minnesota corporation (the “Company”), and Thomas Hein, an individual (the “Executive”). PRELIMINARY STATEMENTS A.The Company and the Executive are parties to an Employment Agreement, entered into as of July 13, 2006 (the “Prior Agreement”) and effective as of April 1, 2006 (the “Prior Agreement Effective Date”), but desire to amend and restate the Prior Agreement in its entirety to memorialize the terms of their relationship in order to retain the continued services of the Executive. B.The Executive desires to render such services, upon the terms and conditions contained herein. C.The Company and the Executive agree and acknowledge that pursuant to this Agreement the Executive will receive consideration and other benefits over and above that which he was entitled to receive under the Prior Agreement and over and above that which he would otherwise be entitled to receive as compensation for services performed for the Company. D.The Company is a subsidiary of Orthofix International N.V., a corporation organized under the laws of the Netherlands Antilles (the “Parent”) for whom Executive will also perform services as contemplated hereby, and under certain compensation plans of which Executive shall be eligible to receive compensation, and Parent is agreeing to provide such compensation and guarantee the Company’s payment obligations hereunder. E.Capitalized terms used herein and not otherwise defined have the meaning for them set forth on Exhibit A attached hereto and incorporated herein by reference. The parties, intending to be legally bound, hereby agree and the Prior Agreement is hereby amended and restated as follows: I.EMPLOYMENT AND DUTIES 1.1Duties.The Company hereby employs the Executive as an employee, and the Executive agrees to be employed by the Company, upon the terms and conditions set forth herein.While serving as an employee of the Company, the Executive shall serve as Executive Vice President – Finance of the Company, and be appointed to serve as Executive Vice President – Finance of the Parent.The Executive shall have such power and authority and perform such duties, functions and responsibilities as are associated with and incident to such positions, and as the Board may from time to time require of him; provided, however, that such authority, duties, functions and responsibilities are commensurate with the power, authority, duties, functions and responsibilities generally performed by similarly-situated officers of public companies which are similar in size and nature to, and the financial position of, the Parent Group.The Executive also agrees to serve, if elected, as an officer or director or any other direct or indirect subsidiary of the Parent, in each such case at no compensation in addition to that provided for in this Agreement, but the Executive serves in such positions solely as an accommodation to the Company and such positions shall grant him no rights hereunder (including for purposes of the definition of Good Reason). 1 Exhibit 1.2Services.During the Term (as defined in Section 1.3), and excluding any periods of vacation, sick leave or disability, the Executive agrees to devote his full business time, attention and efforts to the business and affairs of the Company.During the Term, it shall not be a violation of this Section 1.2 for the Executive to (a) serve on civic or charitable boards or committees (but not corporate boards), (b) deliver lectures or fulfill speaking engagements or (c) manage personal investments, so long as such activities do not interfere with the performance of the Executive’s responsibilities in accordance with this Agreement.The Executive must request the Board’s prior written consent to serve on a corporate board, which consent shall be at the Board’s reasonable discretion and only so long as such service does not interfere with the performance of his responsibilities hereunder. 1.3 Term of Employment.The term of this Agreement shall commence on the
